SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2016 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL announces its air traffic results for the first quarter of 2016 São Paulo, May 4, 2016 - GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: CCC-, Fitch: CCC e Moody’s: Caa1), the largest low-cost and best-fare airline in Latin America hereby announces preliminary air traffic figures for March 2016 and for 2016. Comparisons refer to the same period of 2015. GOL’s highlights | The total volume of departures in the system decreased by 16.6% and 8.2% in March and in 1Q16, respectively. The total number of seats available to the market fell by 16.5% in the month and 8.2% in the quarter. | Domestic supply fell by 9.4% in March and 4.0% in 1Q16 compared to the same period in 2015. | Domestic demand reduced by 11.5% in March, leading to a load factor of 72.5%. In the quarter, domestic demand fell by 5.9% with load factor of 77.3%, representing a decrease of 1.5 p.p. | In the international market, capacity and demand decreased by 19.1% and 9.5% in the month, respectively, leading to a load factor of 77.8% - which represents an increase of 8.3 p.p. In the quarter, capacity and demand in the same market fell by 18.5% and 12.0%, respectively, registering a load factor of 78.4% - an increase of 5.8 p.p. Investor Relations ri@voegol.com.br www.voegol.com.br/ir +55(11)2128-4700 About GOL Linhas Aéreas Inteligentes S.A. GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), the largest low-cost and best-fare airline in Latin America, offers around 900 daily flights to 68 destinations, 13 international, in South America and the Caribbean, using a young, modern fleet of Boeing 737-700 and 737-800 Next Generation aircraft, the safest, most efficient and most economical of their type. The SMILES loyalty program allows members to accumulate miles and redeem tickets to more than 700 locations around the world via flights with foreign partner airlines. The Company also operates Gollog, a logistics service which retrieves and delivers cargo and packages to and from more than 3,192 cities in Brazil and more than 47 countries and 90 foreign destinations through international partnerships. With its portfolio of innovative products and services, GOL Linhas Aéreas Inteligentes offers the best cost-benefit ratio in the market. 1 GOL Linhas Aéreas Inteligentes S.A . GOL announces its air traffic results for the first quarter of 2016 Operating data* Mar/16 Mar/15 % Var. 1Q16 1Q15 % Var. Mar/16 LTM Mar/15 LTM % Var. Total System Departures 22,131 26,530 -16.6% 74,199 80,814 -8.2% 309,287 319,275 -3.1% Seats 3,693 4,423 -16.5% 12,370 13,479 -8.2% 51,422 53,422 -3.7% ASK (mm) 3.607 4,040 -10.7% 12,262 13,033 -5.9% 48,971 50,007 -2.1% RPK (mm) 2,639 2,973 -11.2% 9,497 10,172 -6.6% 37,735 38,717 -2.5% Load Factor 73.2% 73.6% -0.4 p.p 77.5% 78.1% -0.6 p.p 77,1% 77.4% -0.3 p.p Pax on board 2,529 3,101 -18.4% 9,043 10,121 -10.7% 37,790 40,042 -5.6% Domestic Departures 20.908 25,117 -16.8% 70,275 76,350 -8.0% 292,915 302,015 -3.0% Seats 3.479 4,174 -16.7% 11,683 12,691 -7.9% 48,562 50,387 -3.6% ASK (mm) 3.178 3,510 -9.4% 10,856 11,308 -4.0% 42,996 43,606 -1.4% RPK (mm) 2.305 2,604 -11.5% 8,396 8,920 -5.9% 33,377 34,149 -2.3% Load Factor 72,5% 74.2% -1.7 p.p 77.3% 78.9% -1.6 p.p 77.6% 78.3% -0.7 p.p Pax on board 2.361 2,924 -19.3% 8,501 9,542 -10.9% 35,728 37,889 -5.7% Internacional Departures 1,223 1,413 -13.4% 3,924 4,464 -12.1% 16,372 17,260 -5.1% Seats 214 248 -13.7% 687 787 -12.7% 2,860 3,036 -5.8% ASK (mm) 429 530 -19.1% 1,406 1,725 -18.5% 5,975 6,401 -6.7% RPK (mm) 334 369 -9.5% 1,102 1,252 -12.0% 4,358 4,568 -4.6% Load Factor 77.8% 69.5% 8.3 p.p 78.4% 72.6% 5.8 p.p 72.9% 71.4% 1.5 p.p Pax on board 168 176 -4.6% 522 579 -6.5% 2,062 2,152 -4.2% *Source: National Civil Aviation Agency (ANAC) and the Company for the current month. 2 GOL Linhas Aéreas Inteligentes S.A . SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 4 , 2016 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
